                Case 19-10729-MFW              Doc 44       Filed 04/04/19        Page 1 of 40



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

ORCHIDS PAPER PRODUCTS COMPANY,                              Case No. 19-10729 (MFW)
et al.,1
                                                             Jointly Administered
                                   Debtors.
                                                             Re: Docket No. 18

       INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364 AND 507,
      BANKRUPTCY RULES 2002, 4001, 6004 AND 9014 AND LOCAL BANKRUPTCY
     RULES 2002-1, 4001-1, 4001-2 AND 6004-1 (I) AUTHORIZING THE DEBTORS TO
     OBTAIN POSTPETITION SENIOR SECURED SUPERPRIORITY FINANCING, (II)
      AUTHORIZING THE DEBTORS’ LIMITED USE OF CASH COLLATERAL, (III)
        GRANTING ADEQUATE PROTECTION TO THE PREPETITION SECURED
    PARTIES, (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED
                                       RELIEF

         Upon the motion (the “Motion”) of the above referenced debtors and debtors in

possession (the “Debtors”) in the above-referenced chapter 11 cases (the “Chapter 11 Cases”),

for entry of an interim order (this “Interim Order”) and a final order (the “Final Order”), pursuant

to sections 105, 361, 362, 363, 364 and 507 of title 11 of the United States Code, 11 U.S.C. §§

101, et seq. (as amended, the “Bankruptcy Code”), Rules 2002, 4001, 6004 and 9014 of the

Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and Rule 4001-2

of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware (the “Local Rules”), seeking, inter alia:

         (i)     authorization for (a) Debtor Orchids Paper Products Company, as borrower
                 (the “Borrower”), and the other Debtors, as guarantors, to obtain up to $11
                 million in principal amount of postpetition financing (the “DIP Facility”), and

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids Paper Products Company of
South Carolina, a Delaware corporation (7198), and Orchids Lessor SC, LLC, a South Carolina limited liability
company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
Tennessee 37027.




13235690.9
                Case 19-10729-MFW            Doc 44       Filed 04/04/19       Page 2 of 40



                 to access up to $4 million in the interim (the “Interim DIP Facility”) and
                 pending a final hearing all on the terms and conditions set forth in this Interim
                 Order and that certain Senior Secured Superpriority Debtors-in-Possession
                 Credit Agreement (the “DIP Credit Agreement,” substantially in the form
                 attached hereto as Exhibit A and together with this Interim Order, and all
                 appendices, exhibits or schedules hereto and to the DIP Credit Agreement,
                 including, without limitation, the Approved Budget (defined below) as the
                 same may be amended, restated or supplemented from time to time in
                 accordance with the terms hereof and thereof, collectively, the “DIP Loan
                 Documents”),2 among the Debtors, the lender(s) party thereto (collectively,
                 the “DIP Lenders”), and Black Diamond Commercial Finance, L.L.C., a
                 Delaware limited liability company, as Administrative Agent (the “DIP
                 Agent”);

        (ii)     authorization for the Debtors to, subject to the Carve-Out (defined below) and
                 Permitted Prior Senior Liens (defined below), grant security interests, liens,
                 and superpriority claims (including a superpriority administrative claim
                 pursuant to sections 364(c)(1), 503(b) and 507(b) of the Bankruptcy Code,
                 liens pursuant to sections 364(c)(2) and 364(c)(3) of the Bankruptcy Code and
                 priming liens pursuant to section 364(d) of the Bankruptcy Code) to the DIP
                 Lenders to secure all obligations of the Debtors under and with respect to the
                 DIP Facility (collectively, the “DIP Obligations”), including, subject to and
                 effective upon entry of the Final Order, on the proceeds and property
                 recovered in respect of the Debtors’ claims and causes of action (but not on
                 the actual claims and causes of action) arising under Chapter 5 of the
                 Bankruptcy Code, including sections 544, 545, 547, 548 and 550 or any other
                 similar state or federal law (collectively, the “Avoidance Action Proceeds”);

        (iii)    authorization for the Debtors, pursuant to sections 105, 361, 362, 363 and 507
                 of the Bankruptcy Code to use cash collateral, as such term is defined in
                 section 363(a) of the Bankruptcy Code (“Cash Collateral”, which shall not
                 include loan proceeds of the DIP Facility), and all other Prepetition Collateral
                 (defined below), in accordance with the terms of this Interim Order and the
                 Approved Budget, as provided herein;

        (iv)     to, subject to the Carve-Out and any Permitted Prior Senior Liens, provide
                 Adequate Protection (defined below) of the liens and security interests (such
                 liens and security interests, the “Prepetition Liens”) of the prepetition
                 lender(s) (such financial institutions in such capacities, the “Prepetition
                 Lenders”) under that certain Second Amended and Restated Credit Agreement
                 dated as of June 25, 2015 as amended, restated, replaced and/or modified from
                 time to time (“Credit Agreement”, along with any other agreements,
                 instruments, notes, guaranties and other documents related thereto are referred

2
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to those terms in the DIP Loan
Documents.




                                                      2
13235690.9
               Case 19-10729-MFW        Doc 44      Filed 04/04/19    Page 3 of 40



               to herein collectively as the “Prepetition Financing Documents”), by and
               among the Borrower, as borrower, the Guarantors, as guarantors, the
               Prepetition Lenders, and Ankura Trust Company, as administrative agent (as
               successor to U.S. Bank National Association) (in such capacity, the
               “Prepetition Agent”, and together with the Prepetition Lenders, the
               “Prepetition Secured Parties”), which Prepetition Liens are being consensually
               primed by the DIP Facility, as more fully set forth in this Interim Order;

       (v)     modification of the automatic stay imposed under section 362 of the
               Bankruptcy Code to the extent necessary to implement and effectuate the
               terms and provisions of this Interim Order and the Final Order;

       (vi)    that this Court hold an interim hearing (the “Interim Hearing”) to consider the
               relief sought in the Motion and entry of the proposed Interim Order;

       (vii)   that this Court schedule a final hearing (the “Final Hearing”) to consider entry
               of the Final Order granting the relief requested in the Motion on a final basis;
               and

       (viii) waiver of any applicable stay with respect to the effectiveness and
              enforceability of the Interim Order or the Final Order (including a waiver
              pursuant to Bankruptcy Rule 6004(h));

and the Interim Hearing having been held by this Court on April 3, 2019; and pursuant to

Bankruptcy Rule 4001 and Local Rule 4001-2, due and sufficient notice of the Motion and the

relief sought at the Interim Hearing having been given under the particular circumstances by the

Debtors; this Court having considered the Motion and all pleadings related thereto, including the

record made by the Debtors at the Interim Hearing; and after due deliberation and consideration,

and good and sufficient cause appearing therefor:

       THE COURT HEREBY FINDS AS FOLLOWS:

       A.      On April 1, 2019 (the “Petition Date”), each of the Debtors filed with this Court a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to

operate their business and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.




                                                3
13235690.9
              Case 19-10729-MFW           Doc 44       Filed 04/04/19   Page 4 of 40



       B.      No official committee of unsecured creditors (“Committee”), as provided for

under section 1102 of the Bankruptcy Code, has been appointed in the Chapter 11 Cases.

       C.      Subject to Paragraph 16 below, without prejudice to the rights, if any, of any other

party, the Debtors admit, stipulate and agree that: as of the Petition Date, the Debtors were

indebted and liable, without defense, counterclaim or offset of any kind to the Prepetition

Secured Parties under the Prepetition Financing Documents, including under that certain Credit

Agreement in an aggregate principal amount of approximately $187,845,838.04. All obligations

of the Debtors arising under the Credit Agreement or any other Prepetition Financing

Documents, including all loans, advances, debts, liabilities, principal, interest, fees, charges,

expenses and obligations for the performance of covenants, tasks or duties, or for the payment of

monetary amounts owing to the Prepetition Secured Parties by the Debtors, of any kind or

nature, whether or not evidenced by any note, agreement or other instrument, shall be referred to

herein collectively as the “Prepetition Secured Obligations”; and the collateral encumbered by

the Prepetition Financing Documents pursuant to which each Debtor granted to the Prepetition

Agent, for the benefit of the Prepetition Secured Parties, a first-priority security interest in and

continuing lien on to secure such Debtors’ Prepetition Secured Obligations shall be referred to

herein collectively as the “Prepetition Collateral”.

       D.      The Debtors have an immediate and critical need to obtain postpetition financing

under the DIP Facility and to use Cash Collateral to, among other things, pay the costs and

expenses associated with administering the Chapter 11 Cases, continue the orderly operation of

the Debtors’ business, maximize and preserve the Debtors’ going concern value, make payroll

and satisfy other working capital and general corporate purposes, in each case, in accordance

with the Approved Budget. Without access to the DIP Facility and the continued use of Cash




                                                  4
13235690.9
              Case 19-10729-MFW         Doc 44      Filed 04/04/19   Page 5 of 40



Collateral to the extent authorized pursuant to this Interim Order, the Debtors and their estates

would suffer immediate and irreparable harm. The Debtors do not have sufficient available

sources of working capital and financing to operate their businesses or maintain their properties

in the ordinary course of business without access to the DIP Facility and the authorized use of

Cash Collateral.

       E.      In light of the Debtors’ facts and circumstances, the Debtors would be unable to

obtain (i) adequate unsecured credit allowable either (a) under sections 364(b) and 503(b)(1) of

the Bankruptcy Code, or (b) under section 364(c)(1) of the Bankruptcy Code, (ii) adequate credit

secured by (x) a senior lien on unencumbered assets of their estates under section 364(c)(2) of

the Bankruptcy Code, and (y) a junior lien on encumbered assets under section 364(c)(3) of the

Bankruptcy Code, or (iii) secured credit under section 364(d)(1) of the Bankruptcy Code from

sources other than the DIP Lenders on terms more favorable than the terms of the DIP Facility.

The only viable source of secured credit available to the Debtors, other than the use of Cash

Collateral, is the DIP Facility. The Debtors require both additional financing under the DIP

Facility and the continued use of Cash Collateral under the terms of this Interim Order to satisfy

their postpetition liquidity needs.

       F.      The DIP Lenders have indicated a willingness to provide the Debtors with certain

financing commitments, but solely on the terms and conditions set forth in this Interim Order and

the DIP Loan Documents. Accordingly, after considering all of its practical alternatives, the

Debtors have concluded, in an exercise of their sound business judgment, that the financing to be

provided by the DIP Lenders pursuant to the terms of this Interim Order and the DIP Loan

Documents represents the best financing currently available to the Debtors.




                                                5
13235690.9
              Case 19-10729-MFW            Doc 44      Filed 04/04/19     Page 6 of 40



         G.     The consent of the Prepetition Secured Parties to the priming of their liens by the

DIP Liens, the Carve-Out and use of the Prepetition Collateral, including Cash Collateral, by the

Debtors, is limited to this Interim Order and the DIP Facility presently before this Court and

shall not extend to any other postpetition financing or to any modified version of this DIP

Facility with any parties other than the DIP Lenders. Furthermore, the consent of the Prepetition

Secured Parties to the priming of their liens by the DIP Liens, the Carve-Out and use of the

Prepetition Collateral, including Cash Collateral, by the Debtors does not constitute, and shall

not be construed as constituting, an acknowledgment or stipulation by the Prepetition Secured

Parties that their interests in the Prepetition Collateral are adequately protected pursuant to this

Interim Order or otherwise, provided, however, the Prepetition Secured Parties agree that the

Adequate Protection granted to the Prepetition Secured Parties in this Interim Order is reasonable

and calculated to protect the interests of the Prepetition Secured Parties, subject to the rights of

the Prepetition Secured Parties to seek a modification of such Adequate Protection, as set forth

below.

         H.     The security interests and liens granted pursuant to this Interim Order to the DIP

Lenders are appropriate under section 364(d) of the Bankruptcy Code because, among other

things, either (i) such security interests and liens do not impair the interests of any holder of a

valid, perfected, prepetition security interest or lien in the property of the Debtors’ estates,

(ii) the holders of such valid, perfected, prepetition security interests and liens have consented to

the security interests and priming liens granted pursuant to this Interim Order to the DIP Lenders

and/or (iii) the interests of any holder of a valid, perfected, prepetition security interest or lien are

otherwise adequately protected.




                                                   6
13235690.9
              Case 19-10729-MFW          Doc 44      Filed 04/04/19    Page 7 of 40



       I.      Good cause has been shown for immediate entry of this Interim Order pursuant to

Bankruptcy Rules 4001(b)(2) and (c)(2) and Local Rule 4001-2(b).                In particular, the

authorization granted herein for the Debtors to execute the DIP Loan Documents, to continue

using the Prepetition Collateral, including Cash Collateral, and to obtain interim financing,

including on a priming lien basis, is necessary to avoid immediate and irreparable harm to the

Debtors and their estates. Entry of this Interim Order is in the best interest of the Debtors, their

estates and creditors. The terms of the DIP Loan Documents (including the Debtors’ continued

use of the Prepetition Collateral, including Cash Collateral) are fair and reasonable under the

circumstances, reflect the Debtors’ exercise of prudent business judgment, and are supported by

reasonably equivalent value and fair consideration for the Prepetition Secured Parties’ consent

thereto.

       J.      The Debtors, the DIP Lenders and the Prepetition Secured Parties have negotiated

the terms and conditions of the DIP Loan Documents (including the Debtors’ continued use of

the Prepetition Collateral, including Cash Collateral) and this Interim Order in good faith and at

arm’s length, and any credit extended and loans made to the Debtors pursuant to this Interim

Order shall be, and hereby are, deemed to have been extended, issued or made, as the Cases may

be, in “good faith” within the meaning of section 364(e) of the Bankruptcy Code.               The

Prepetition Secured Parties are entitled to receive Adequate Protection as set forth herein

pursuant to sections 361, 362, 363 and 364 of the Bankruptcy Code for any diminution in the

value of their respective interests in the Prepetition Collateral, including Cash Collateral,

resulting from the automatic stay or the Debtors’ use, sale or lease of the Prepetition Collateral,

including Cash Collateral, during the Chapter 11 Cases.




                                                 7
13235690.9
                Case 19-10729-MFW              Doc 44       Filed 04/04/19        Page 8 of 40



        K.       The Debtors acknowledge, represent, stipulate and agree, that, (i) subject to the

entry of this Interim Order, the Debtors have obtained all known authorizations, consents and

approvals necessary from, and have made all known filings with and given all known notices to,

all federal, state and local governmental agencies, authorities and instrumentalities required to be

obtained, made or given by the Debtors in connection with the execution, delivery, performance,

validity and enforceability of the DIP Loan Documents; and (ii) due to the commencement of

these Chapter 11 Cases, the Debtors are in default with respect to their Prepetition Obligations

and an Event of Default has occurred under the Prepetition Financing Documents.

        L.       Notwithstanding anything to the contrary herein or in the Motion, Debtor Orchids

Lessor SC, LLC (“Orchids Lessor SC”) is not a borrower under or guarantor of the DIP Loan, is

not pledging any of its assets as collateral to secure the DIP Loan, and is not otherwise a party to

any of the DIP Loan Documents. Likewise, the Prepetition Secured Parties are not receiving a

replacement or adequate protection lien against or any other rights with respect to Orchids Lessor

SC or its assets.

        M.       Based on the foregoing, and upon the record made before this Court at the Interim

Hearing, and good and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:3

        1.       Granting of Motion. The Motion is granted, on an interim basis, as and to the

extent set forth herein.

        2.       Jurisdiction and Venue. Consideration of the Motion constitutes a “core-

proceeding” as defined in 28 U.S.C. § 157(b)(2).                   This Court has jurisdiction over this

3
 Pursuant to Bankruptcy Rule 7052, findings of fact shall be construed as conclusions of law and conclusions of law
shall be construed as findings of fact.




                                                        8
13235690.9
              Case 19-10729-MFW          Doc 44      Filed 04/04/19    Page 9 of 40



proceeding and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.

Venue for the Chapter 11 Cases and the proceedings on the Motion is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      Notice. On the Petition Date, the Debtors filed the Motion with this Court and

pursuant to Bankruptcy Rules 2002, 4001 and 9014, and the Local Rules of this Court, the

Debtors have represented that they provided notice of the Motion and the Interim Hearing by

electronic mail, facsimile, hand delivery or overnight delivery to the following parties and/or to

their counsel as indicated below: (i) the Office of the United States Trustee for this District (the

“U.S. Trustee”); (ii) the Debtors’ twenty (20) largest unsecured creditors on a consolidated basis;

(iii) counsel to the Prepetition Agent, the DIP Agent and the DIP Lenders; (iv) all other known

parties with liens of record on assets of the Debtors as of the Petition Date; (v) the local office

for the Internal Revenue Service; (vi) the Securities and Exchange Commission; and (vii) any

party having filed requests for notice in the Chapter 11 Cases (collectively, (i)-(vi), the “Notice

Parties”). Given the nature of the relief sought in the Motion, this Court concludes that the form,

scope and timing of the foregoing notice was sufficient and adequate under the circumstances

and complies with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any other

applicable law, and no further notice relating to the Interim Hearing or Motion is necessary or

required.

       4.      The Approved Budget.

               (a)     Subject to and in accordance with the terms of the DIP Credit Agreement,

the Borrower and its Subsidiaries shall not pay any expenses other than those set forth in the

budget approved by the DIP Agent and the Required Lenders (defined in the DIP Credit

Agreement), substantially in the form of the annexed hereto Exhibit B (together with any




                                                 9
13235690.9
             Case 19-10729-MFW          Doc 44       Filed 04/04/19   Page 10 of 40



subsequent budget which the DIP Agent and the Required Lenders may, in their sole discretion,

approve, the “Approved Budget”), except that payment of Statutory Fees, as that term is defined

in paragraph 12 below, shall not be subject to any budget. On or before each of the 1st and 15th

day of each month, the Debtors shall provide to the DIP Agent and DIP Lenders an updated

proposed budget and if the DIP Agent and DIP Lenders in their sole discretion shall approve

such updated proposed budget, it shall replace and supersede the then existing Approved Budget.

The Debtors shall file and serve any updated Approved Budget in accordance with paragraph

4(b), below. The Debtors may use the proceeds of the DIP Facility and Cash Collateral, for the

purposes and up to the amounts set forth in the Approved Budget (except that payment of

Statutory Fees shall not be subject to any budget), subject to the terms and conditions set forth in

the DIP Credit Agreement and this Interim Order. On or before the third Business Day of each

week, the Debtors shall provide to the DIP Agent (A) a Variance Report for such week and (B) a

certification by the Interim Chief Strategy Officer, that such person has no reason to believe that

such Variance Report is incorrect or misleading in any material respect. On or before the second

Business Day of each week, the Debtors shall provide to the DIP Agent, a report on the prior

weekly sales by customer, together with a comparison to budgeted sales for such period and a

certification by the Interim Chief Strategy Officer that such person has no reason to believe that

such comparison is incorrect or misleading in any material respect. The amount of the DIP

Facility and Cash Collateral authorized to be used hereby shall not exceed the amounts reflected

in the Approved Budget and as otherwise provided in the DIP Credit Agreement, which shall be

in form and substance satisfactory to the DIP Lenders for the time period set forth therein.

               (b)     The Approved Budget may be amended, supplemented, extended or

otherwise modified from time to time in any manner as the DIP Agent and the Required Lenders




                                                10
13235690.9
             Case 19-10729-MFW          Doc 44       Filed 04/04/19   Page 11 of 40



may, in their sole discretion, approve subject to the terms of the DIP Credit Agreement without

further order of this Court; provided that notice of any amendments shall be filed with the Court

and served on the U.S. Trustee and counsel to any Committee.

       5.      Use of Prepetition Collateral (including Cash Collateral). Immediately upon entry

of this Interim Order, the Debtors are authorized to use Cash Collateral, subject to and as set

forth in the Approved Budget, this Interim Order and the DIP Loan Documents. The Debtors are

further authorized to use the Prepetition Collateral (including Cash Collateral) during the period

from the Petition Date through and including the maturity date in accordance with the terms and

conditions of this Interim Order; provided, that the Prepetition Secured Parties are granted

Adequate Protection as set forth in this Interim Order.

       6.      Borrowing Authorization.

               (a)    The DIP Facility. The Debtors are authorized to enter into and perform

the transactions contemplated in this Interim Order and the DIP Loan Documents and such

additional documents, instruments, and agreements as may be reasonably required by the DIP

Lenders to implement the terms or effectuate the purposes of this Interim Order, and to receive

financial accommodations and borrow under the Interim DIP Facility up to $4,000,000.00

subject to the terms set forth in the DIP Credit Agreement. The DIP Credit Agreement and the

other DIP Loan Documents shall constitute and are hereby deemed to be the legal, valid and

binding obligations of the Debtors and their estates, enforceable against each such Debtors and

their respective estates in accordance with the terms hereof and the DIP Loan Documents and

any successor of each such Debtors or any representative of the estates (including a trustee,

responsible person, or examiner with expanded powers). The Debtors are authorized to obtain

financial accommodations pursuant to the terms of the Approved Budget, this Interim Order, the




                                                11
13235690.9
             Case 19-10729-MFW          Doc 44      Filed 04/04/19   Page 12 of 40



DIP Credit Agreement, and the other DIP Loan Documents and the Guarantors are hereby

authorized to guaranty such financial accommodations and borrowings in accordance with the

terms of this Interim Order, the DIP Credit Agreement and the other DIP Loan Documents.

               (b)     Working Capital. The Debtors are authorized to use the DIP Facility and

Cash Collateral to fund working capital requirements of the Debtors during the Chapter 11 Cases

and other line items subject to and in accordance with the terms of the Approved Budget, this

Interim Order, and the DIP Loan Documents.

       7.      Due Authorization. The Debtors acknowledge, represent, stipulate and agree, and

this Court hereby finds and orders, that:

               (a)     in entering into the DIP Loan Documents and obtaining the use of Cash

Collateral, and as consideration therefor and for the other accommodations and agreements of the

DIP Lenders reflected herein and in the DIP Loan Documents, the Debtors hereby agree (but the

Court does not Order) that until such time as all of the DIP Obligations are indefeasibly paid in

final in full in cash and the DIP Credit Agreement and DIP Loan Documents are terminated in

accordance with the terms thereof, the Debtors shall not in any way prime or seek to prime the

DIP Obligations, the DIP Liens or the DIP Superpriority Claims provided to the DIP Lenders

under this Interim Order by offering a subsequent lender or a party in interest a superior or pari

passu lien or administrative expense pursuant to sections 105(a), 328, 330, 331, 364(c), 364(d),

503, 506, 507(a)(except for 507(a)(1)), 507(b), 546(c) or 1114 of the Bankruptcy Code or

otherwise or acquiescing thereto except as expressly authorized in the DIP Credit Agreement

(provided, that the DIP Liens, the DIP Superpriority Claims, the liens of the Prepetition Secured

Parties, the Adequate Protection Liens (defined below), and the Section 507(b) Claims (defined

below) of the Prepetition Secured Parties, shall be subordinate and subject to the Carve-Out




                                               12
13235690.9
             Case 19-10729-MFW           Doc 44       Filed 04/04/19   Page 13 of 40



(defined below); and

               (b)     in no event shall the DIP Lenders, by exercising any rights or remedies

under the DIP Facility or this interim Order, or by entering into the DIP Loan Documents, be

deemed to be in control of the operations of the Debtors or to be acting as a “responsible person”

or “owner or operator” with respect to the operation or management of the Debtors, so long as

the actions of the DIP Lenders do not constitute, within the meaning of 42 U.S.C. § 9601(20)(F),

actual participation in the management or operational affairs by the lender of a vessel or facility

owned or operated by Debtors, or otherwise cause liability to arise to the federal or state

government, or to be a responsible person or managing agent under applicable law (as such

terms, or any similar terms, are used in the Comprehensive Environmental Response,

Compensation and Liability Act, sections 9601 et seq. of title 42, United States Code, as

amended, or any similar federal or state statute).

       8.      DIP Interest and Payment of Expenses.

               (a)     Each Advance shall bear interest at the applicable rate (including any

applicable default rate after the occurrence of an Event of Default) set forth in the DIP Loan

Documents, and be due and payable in accordance with this Interim Order and the DIP Loan

Documents, in each Cases without further notice, motion or application to, order of, or hearing

before, this Court.

               (b)     The Debtors shall pay the reasonable and documented prepetition and

postpetition fees and expenses of the attorneys and advisors (each, a “DIP Lenders’ Advisor”)

for the DIP Agent and the DIP Lenders as provided under the DIP Loan Documents. No DIP

Lenders’ Advisor shall be required to file an application seeking compensation for services or

reimbursement of expenses with this Court. Each DIP Lenders’ Advisor seeking compensation




                                                 13
13235690.9
             Case 19-10729-MFW         Doc 44       Filed 04/04/19   Page 14 of 40



for services or reimbursement of expenses under the DIP Loan Documents, this Interim Order or

a Final Order shall transmit a summary invoice to counsel to the Debtors, the U.S. Trustee and

the Committee, if any, which summary invoices shall include a general description of the nature

of the matters worked on, a list of professionals who worked on the matter, their hourly rate (if

such professionals bill at an hourly rate), the number of hours each professional billed and, with

respect to the invoices of law firms, the year of law school graduation for each attorney;

provided, however, that the U.S. Trustee reserves the right to seek copies of invoices containing

the detailed time entries of any professional. Any summary invoice may be reasonably redacted

by the DIP Lenders’ Advisor to protect from disclosure any confidential information or

information otherwise subject to a protective privilege such as attorney-client privilege or

attorney work-product privilege, provided, however, that U.S. Trustee reserves his right to seek

to obtain unredacted copies of such invoices. The Debtors, U.S. Trustee and Committee, if any,

shall have ten (10) Business Days in which to raise an objection to the payment of any fees and

expenses of such attorneys and advisors. Upon the expiration of such ten (10) Business Day

period, the Debtors shall promptly pay any portion of such fees and expenses to which no

objection has been interposed. To the extent any objection has been interposed and cannot be

consensually resolved, the dispute will be scheduled for adjudication at the next regularly-

scheduled omnibus hearing in the Chapter 11 Cases.

               9.     Amendments. The Debtors are expressly authorized and empowered to

enter into amendments, supplements, extensions or other modifications from time to time in any

manner as to which Debtors and the DIP Lenders, as required in the DIP Credit Agreement,

mutually agree in writing without further order of this Court; provided, that any material

modification or amendment shall require Court approval, upon a motion on notice to parties in




                                               14
13235690.9
              Case 19-10729-MFW         Doc 44       Filed 04/04/19   Page 15 of 40



interest; and provided further that the Debtors shall provide notice of any modification or

amendment that the Debtors believe to be immaterial to the U.S. Trustee and counsel to the

Committee, if any, which parties may object to such modification or amendment, in writing,

within five (5) Business Days from the date of the transmittal of such notice (which, to the extent

such contact information for such parties is known to the Debtors, shall be transmitted by fax or

e-mail, and, if not known, by overnight mail); provided, further, that if such objection is timely

provided, then such modification or amendment shall be permitted only pursuant to an order of

this Court, the entry of which may be sought on an expedited basis.

       10.     Superpriority Claims and DIP Liens. In respect of the DIP Obligations under the

DIP Credit Agreement, the other DIP Loan Documents and this Interim Order, the DIP Lenders

are granted the following with respect to the Debtors, their respective estates and all DIP

Collateral:

               (a)    a superpriority administrative expense claim pursuant to section 364(c)(1)

Bankruptcy Code with the priority specified in sections 503(b) and 507(b) of the Bankruptcy

Code (including the kinds specified in or arising or ordered pursuant to sections 105(a), 328,

330, 331, 503(b), 506(c)(subject to and effective upon entry of a Final Order), 507(a)(other than

507(a)(1)), 507(b), 546(c) and 1114 of the Bankruptcy Code, whether or not such expenses or

claims may become secured by a judgment lien or other non-consensual lien, levy or

attachment), and the Carve-Out (the “DIP Superpriority Claims”); provided that pursuant to

applicable bankruptcy law, the DIP Superpriority Claims does not affect the status and superior

priority of any liens, including the liens of the DIP Lenders, the Prepetition Secured Parties and

the holder of any Permitted Prior Senior Lien (defined below).




                                                15
13235690.9
             Case 19-10729-MFW           Doc 44       Filed 04/04/19    Page 16 of 40



               (b)     a first priority, priming security interest in and lien pursuant to section

364(d)(1) of the Bankruptcy Code on all encumbered property of the Debtors and their estates

(the “Section 364(d)(1) Liens”), which Section 364(d)(1) Liens shall be senior to any existing

liens or claims, subject only to (i) the Carve-Out and (ii) liens on property of the Debtors

(including the proceeds of such property) that are in existence on the Petition Date but only, if

applicable, (A) to the extent a lien on any property is valid, perfected, and not avoidable, (B) the

lien on such property (or the proceeds of such property, as applicable) on the Petition Date is a

valid, perfected and non-avoidable Permitted Lien (defined in the Credit Agreement) senior in

priority to the prepetition liens on such property or (C) valid, non-avoidable liens that are

perfected subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy Code

(the foregoing clauses (A)-(C) being referred to collectively as the “Permitted Prior Senior

Liens”);4

               (c)     a first priority security interest and lien pursuant to section 364(c)(2) of the

Bankruptcy Code on all unencumbered property of the Debtors (the “Section 364(c)(2) Liens”),

including, subject to entry of the Final Order, Avoidance Action Proceeds, which Section

364(c)(2) Liens shall be subject only to the Carve-Out; and

               (d)     a junior security interest and lien pursuant to section 364(c)(3) of the

Bankruptcy Code on all property of the Debtors and their estates that is subject to a Permitted

Prior Senior Lien (collectively, the “Section 364(c)(3) Liens”), which Section 364(c)(3) Liens

are also subject to the Carve-Out. The Section 364(d)(1) Liens, Section 364(c)(2) Liens, and

Section 364(c)(3) Liens shall be collectively referred to as the “DIP Liens.”

       11.     DIP Collateral.     The DIP Liens of the DIP Lenders under the DIP Loan




                                                 16
13235690.9
             Case 19-10729-MFW           Doc 44       Filed 04/04/19    Page 17 of 40



Documents and as approved and perfected by this Interim Order include, inter alia, liens upon

and security interests in (i) all of those items and types of collateral in which security interests

may be created under Article 9 of the Uniform Commercial Code, (ii) to the extent not expressly

prohibited by law or contract, all of those items and types of collateral not governed by Article 9

of the Uniform Commercial Code, including, without limitation, licenses issued by any federal or

state regulatory authority, any leasehold or other real property interests, and commercial tort

claims of the Debtors, (iii) any and all other collateral of any nature or form, and (iv) the

products, rents, offspring, profits, and proceeds of any of the foregoing (collectively, (i)-(iv), the

“DIP Collateral”). None of the DIP Obligations, DIP Liens or DIP Superpriority Claims shall (a)

be subject to or pari passu with any lien or security interest that is avoided and preserved for the

benefit of the Debtors’ estates under section 551 of the Bankruptcy Code, (b) be subject to or

pari passu with any inter-company claim, whether secured or unsecured, of any Debtor or any

domestic or foreign subsidiary or affiliate of any Debtor, (c) be subject to sections 510, 549, or

550 of the Bankruptcy Code or (d) hereafter be subordinated to or made pari passu with any

other lien or security interest under sections 361, 363 or 364 of the Bankruptcy Code or

otherwise, except as expressly provided in this Interim Order.

       12.     Carve-Out.

               (a)     Generally. The DIP Liens, the DIP Superpriority Claims, the liens of the

Prepetition Secured Parties, the Adequate Protection Liens, and the Section 507(b) Claims

(defined below) of the Prepetition Secured Parties, shall be subject to the payment, without

duplication, of the following fees and expenses (the amounts set forth below, together with the

limitations set forth therein, collectively, the “Carve-Out”) from, at the Debtors’ discretion, any

of loan proceeds of the DIP Facility, Cash Collateral or proceeds resulting from liquidation of




                                                 17
13235690.9
             Case 19-10729-MFW          Doc 44       Filed 04/04/19   Page 18 of 40



DIP Collateral or Prepetition Collateral: (i) fees payable to the Clerk of Court, and statutory fees

payable to the U.S. Trustee pursuant to 28 U.S.C. § 1930(a)(6), together with the statutory rate of

interest, which shall not be limited by any budget (“Statutory Fees”); and (ii) the reasonable fee

and expense claims of the respective retained professionals of the Debtors and the Committee, if

any, that have been approved by this Court at any time during the Chapter 11 Cases pursuant to

sections 330 and 331 of the Bankruptcy Code including any interim approval as set forth in any

procedures approved by the Court relating to the interim approval of fees and expenses of such

retained professionals (the Court approved professionals of the Debtors and any Committee are

collectively referred to as the “Retained Professionals”), which were incurred (A) on and after

the Petition Date and through and including the Carve-Out Trigger Date (defined below) in an

aggregate amount not exceeding the amount reflected in the Approved Budget, and (B) after the

Carve-Out Trigger Date in an aggregate amount not exceeding $500,000 for all Retained

Professionals; provided that, in each case, such fees and expenses of the Retained Professionals

are ultimately allowed on a final basis by this Court pursuant to sections 330 and 331 of the

Bankruptcy Code or otherwise and are not excluded from the Carve-Out under Paragraph 17 of

this Interim Order (nothing herein shall waive the right of any party in interest to object to the

allowance of any such fees and expenses).

               (b)     Carve-Out Trigger Date. As used herein, the term “Carve-Out Trigger

Date” means the date on which the DIP Lenders provide written notice to the Debtors, the U.S.

Trustee and counsel to the Committee, if any, that the Carve-Out is invoked, which notice may

be delivered only on or after the occurrence of an Event of Default under the DIP Loan

Documents.




                                                18
13235690.9
              Case 19-10729-MFW          Doc 44       Filed 04/04/19   Page 19 of 40



               (c)     Reduction of Amounts. The fixed dollar amount available to be paid

under the Carve-Out following the Carve-Out Trigger Date on account of allowed fees and

expenses incurred after the Carve-Out Trigger Date as set forth in subsection (a)(B) above shall

be reduced, dollar-for-dollar, by the aggregate amount of payments made after the Carve-Out

Trigger Date on account of fees and expenses incurred after the Carve-Out Trigger Date to

Retained Professionals (whether from Cash Collateral, any proceeds of the DIP Financing, or

otherwise).

               (d)     Reservation of Rights. The DIP Lenders reserve their rights to object to

the allowance of any fees and expenses, including any fees and expenses sought that are not

provided for in the Approved Budget. The payment of any fees or expenses of the Retained

Professionals and reasonable expenses of members of the Committee pursuant to the Carve-Out

shall not, and shall not be deemed to (i) reduce any Debtors’ obligations owed to any of the DIP

Lenders, Prepetition Secured Parties or to any holder of a Permitted Prior Senior Lien, or

(ii) modify, alter or otherwise affect any of the liens and security interests of such parties in the

DIP Collateral or Prepetition Collateral (or their respective claims against the Debtors). The DIP

Lenders and Prepetition Secured Parties shall not be responsible for the direct payment or

reimbursement of any fees or disbursements of any Retained Professionals (or of any other

entity) incurred in connection with the Chapter 11 Cases or any successor cases, and nothing in

this Interim Order or otherwise shall be construed to obligate such parties in any way directly to

pay such compensation to or to reimburse such expenses.

       13.     Waiver of Right to Surcharge. Subject to and effective upon entry of the Final

Order, in light of (i) the consent of the DIP Lenders to the current payment of administrative

expenses of the Debtors’ estates in accordance with the Approved Budget, (ii) the agreement of




                                                 19
13235690.9
             Case 19-10729-MFW              Doc 44    Filed 04/04/19   Page 20 of 40



the DIP Lenders to subordinate their Superpriority Claims to the Carve-Out and (iii) the

agreement of the DIP Lenders to subordinate their DIP Liens to the Carve-Out and Permitted

Prior Senior Liens, the DIP Lenders and Prepetition Secured Parties are each entitled to a waiver

of (a) the provisions of section 506(c) of the Bankruptcy Code and (b) any “equities of the case”

claims or other claims under sections 105(a) or 552(b) of the Bankruptcy Code. Upon entry of

the Final Order, except for the Carve-Out, no costs or expenses of administration or other charge,

lien, assessment or claim incurred at any time (including, without limitation, any expenses set

forth in the Approved Budget) by any of the Debtors or any other person or entity shall be

imposed or charged against any or all of the DIP Collateral, the DIP Lenders, the Prepetition

Collateral, and the Prepetition Secured Parties or their respective claims or recoveries under the

Bankruptcy Code, including sections 105(a), 506(c), 552(b) thereof, or otherwise, and the

Debtors, on behalf of their estates, waive any such rights. It is expressly understood by all

parties that in making all such undertakings and proceeding in compliance with the Approved

Budget, this Interim Order and the DIP Loan Documents, the DIP Lenders and Prepetition

Secured Parties have each relied on the foregoing provisions of this Paragraph. Notwithstanding

any approval of or consent to the Approved Budget, except for the Carve-Out, nothing in this

Interim Order shall constitute or be deemed to constitute the consent by any of the DIP Lenders

and the Prepetition Secured Parties to the imposition of any costs or expense of administration or

other charge, lien, assessment or claim (including, without limitation, any amounts set forth in

the Approved Budget) against such party, its claims or its collateral under sections 105(a), 506(c)

or 552(b) of the Bankruptcy Code or otherwise and no such consent shall be implied from any

other action or inaction by such parties.




                                                 20
13235690.9
             Case 19-10729-MFW           Doc 44       Filed 04/04/19   Page 21 of 40



       14.     Automatic Perfection.

               (a)     The (i) DIP Liens granted to the DIP Lenders pursuant to this Interim

Order and the DIP Loan Documents and (ii) Adequate Protection Liens granted pursuant to this

Interim Order to the Prepetition Secured Parties shall be valid, enforceable, and perfected by

operation of law upon entry of this Interim Order by this Court without any further action by any

party. Neither the DIP Lenders in respect of the DIP Liens, nor the Prepetition Secured Parties

in respect of the Adequate Protection Liens, shall be required to enter into or to obtain any

control agreements, landlord waivers (unless required by law or contract), mortgagee waivers,

bailee waivers or warehouseman waivers or to give, file or record any UCC-1 financing

statements, mortgages, deeds of trust, leasehold mortgages, notices to account Debtors or other

third parties, notices of lien or similar instruments in any jurisdiction (including filings with the

United States Patent and Trademark Office, the United States Copyright Office or any similar

agency in respect of trademarks, copyrights, trade names or patents with respect to intellectual

property) (collectively, the “Perfection Documents”), or obtain consents from any licensor or

similarly situated party in interest, or take any other action to validate, record or perfect the DIP

Liens granted under the DIP Loan Documents and this Interim Order and the Adequate

Protection Liens granted under this Interim Order and approved hereby, all of which are

automatically and immediately perfected by the entry of this Interim Order. If the DIP Lenders

or Prepetition Secured Parties, independently or collectively, in each of their sole discretion

respectively, choose to obtain, enter into, give, record or file any Perfection Documents, (x) all

such Perfection Documents shall be deemed to have been obtained, entered into, given, recorded

or filed, as the case may be, as of the Petition Date, (y) no defect in any such act shall affect or

impair the validity, perfection, priority or enforceability of the DIP Liens and Adequate




                                                 21
13235690.9
             Case 19-10729-MFW          Doc 44       Filed 04/04/19   Page 22 of 40



Protection Liens, and (z) such liens shall have the relative priority set forth herein

notwithstanding the timing of filing of any such Perfection Documents. In lieu of optional

recording or filing any Perfection Documents, the DIP Lenders, the DIP Agent and the

Prepetition Agent may, in each of their sole discretion, choose to record or file a true and

complete copy of this Interim Order in any place that any Perfection Document would or could

be recorded or filed (which may include a description of the collateral appropriate to be indicated

in a recording or filing at such place of recording or filing), and such recording or filing by the

DIP Lenders, the DIP Agent or the Prepetition Agent shall have the same effect as if such

Perfection Document had been filed or recorded as of the Petition Date. In addition, the DIP

Lenders, the DIP Agent and the Prepetition Agent may, in their reasonable discretion, require the

Debtors to file or record any Perfection Document. The Debtors are authorized to execute and

deliver promptly upon demand to the DIP Lenders, the DIP Agent and the Prepetition Agent all

Perfection Documents as they may reasonably request.

               (b)    Until the indefeasible payment in full in cash of the DIP Obligations, DIP

Collateral and Perfection Documents evidencing liens subordinate to the DIP Liens in the

possession, custody or control of the Prepetition Secured Parties (or in the possession, custody or

control of agents or bailees of the Prepetition Secured Parties) shall be deemed to be sufficient

for the purposes of perfecting the security interests granted in such DIP Collateral and the

Prepetition Secured Parties (or their agents or bailees, as applicable) shall, to the extent

applicable, be an agent or bailee, as the case may be, on behalf of and for the benefit of the DIP

Lenders for the purposes of perfecting the security interests granted in such DIP Collateral.

Upon an Event of Default and the request of the DIP Lenders, and subject to the provisions of

Paragraph 22 below, the Prepetition Secured Parties (or their agents or bailees, as applicable)




                                                22
13235690.9
             Case 19-10729-MFW          Doc 44       Filed 04/04/19   Page 23 of 40



shall transfer, assign and otherwise convey, as applicable, any DIP Collateral and Perfection

Documents in their possession, custody or control to the DIP Lenders for the enforcement of

rights and remedies under the DIP Loan Documents, and, upon the indefeasible payment in full

in cash of all DIP Obligations, the DIP Lenders (or their agents or bailees, as applicable) shall

transfer, assign and otherwise convey any Prepetition Collateral and Perfection Documents to the

Prepetition Secured Parties. The authorization, grant, perfection, scope and vesting of the DIP

Liens, the DIP Superpriority Claims and the DIP Obligations are fully effectuated by this Interim

Order and any security agreements, collateral agreements or other Perfection Documents

executed as part of the DIP Loan Documents shall supplement the authorization, grant,

perfection, scope and vesting set forth herein as well as the powers and protections accorded to

the DIP Lenders, but in no event shall any such security agreement, collateral agreement or other

Perfection Document be interpreted as a limitation of such provisions of this Interim Order.

       15.     Stipulations and Waivers: Subject to and without prejudice to the rights of any

Committee and any other party with standing as set forth in Paragraph 16 below, the Debtors

admit, stipulate, and agree to the following, and make the releases and waivers set forth below,

on and as of the Petition Date:

               (a)     All Prepetition Financing Documents are valid and enforceable by the

Prepetition Secured Parties against each of the Debtors in accordance with their respective

priorities. With respect to the Prepetition Collateral, the Prepetition Secured Parties have valid,

duly-authorized, perfected, enforceable, non-voidable and binding security interests in, and liens

on, substantially all of the Prepetition Collateral as of the Petition Date (with the Prepetition

Secured Parties holding junior liens on all Collateral), including the Cash Collateral.        The

Debtors further admit, acknowledge and agree that (i) the Prepetition Secured Obligations




                                                23
13235690.9
             Case 19-10729-MFW          Doc 44       Filed 04/04/19   Page 24 of 40



constitute legal, valid and binding obligations of each of the Debtors, (ii) no offsets, defenses or

counterclaims to the Prepetition Secured Obligations exist, and (iii) no portion of the Prepetition

Secured Obligations is subject to avoidance, disallowance, reduction or subordination pursuant

to the Bankruptcy Code or applicable non-bankruptcy law.

               (b)     The Debtors have no valid claims (as such term is defined in section

101(5) of the Bankruptcy Code) or causes of action against the Prepetition Secured Parties with

respect to the Prepetition Financing Documents, whether arising at law, in contract or at equity,

including any recharacterization, subordination, avoidance or other claims arising under or

pursuant to sections 105, 510 or 542 through 553, inclusive, of the Bankruptcy Code.

               (c)     As of the Petition Date, the Prepetition Secured Obligations for which the

Debtors, without defense, counterclaim or offset of any kind, were truly and justly indebted to

the Prepetition Secured Parties are, not less than the amount set forth in paragraph C of this

Interim Order, in aggregate principal amount of Prepetition Secured Obligations; plus, in each

case, all accrued or hereafter accruing and unpaid interest thereon and any additional amounts,

charges, fees and expenses (including any attorneys’, accountants’, appraisers’ and financial

advisors’ fees and expenses that are chargeable or reimbursable under the Prepetition Financing

Documents) now or hereafter due under the Prepetition Financing Documents.

               (d)     Subject to and effective upon the entry of the Final Order, the Debtors do

not have, and hereby forever release and waive, any claims, objections, challenges,

counterclaims, causes of action, defenses, setoff rights, obligations, rights to subordination or

any other liabilities, whether arising under the Bankruptcy Code or applicable non-bankruptcy

law, against the Prepetition Secured Parties, or any of their respective affiliates, agents,

attorneys, advisors, professionals, officers, directors, and employees from the beginning of time




                                                24
13235690.9
             Case 19-10729-MFW           Doc 44       Filed 04/04/19   Page 25 of 40



through the Petition Date; provided that the Debtors do not waive any rights set forth in

Paragraph 22.

       16.      Effect of Stipulations on Third Parties.

                (a)    Generally.     The admissions, stipulations, agreements, releases, and

waivers set forth in the immediately preceding Paragraph 15 and Paragraph C above of this

Interim Order (collectively, the “Prepetition Lien and Claim Matters”) are and shall be binding

on the Debtors, any subsequent trustee (including any chapter 7 trustee), responsible person,

examiner with expanded powers, any other estate representative and all parties-in-interest and all

of their successors-in-interest and assigns, including, without limitation, the Committee, if any,

unless, and solely to the extent that, a party-in-interest with standing and requisite authority, (i)

has timely filed the appropriate pleadings, and timely commenced the appropriate proceeding

required under the Bankruptcy Code and Bankruptcy Rules, including, without limitation, as

required pursuant to Part VII of the Bankruptcy Rules (in each case subject to the limitations set

forth in Paragraph 17 of this Interim Order) challenging the Prepetition Lien and Claim Matters

(each such proceeding or appropriate pleading commencing a proceeding or other contested

matter, a “Challenge”) by 75 days from entry of this Interim Order for all parties other than a

Committee and 60 days from formation of a Committee for the Committee, as such applicable

date may be extended in writing from time to time in the sole discretion of the Prepetition

Secured Parties or by this Court for good cause shown pursuant to an application filed by a party

in interest prior to the expiration of the Challenge Deadline (the “Challenge Deadline”),

provided, however, that if a chapter 7 or chapter 11 trustee is appointed prior to the Challenge

Deadline, the Challenge Deadline shall be extended for the chapter 7 or chapter 11 trustee until

40 days after their appointment, and (ii) this Court enters judgment in favor of the plaintiff or




                                                 25
13235690.9
             Case 19-10729-MFW         Doc 44       Filed 04/04/19   Page 26 of 40



movant in any such timely and properly commenced Challenge proceeding and any such

judgment has become a final judgment that is not subject to any further review or appeal. For

the avoidance of doubt, any trustee appointed or elected in these Chapter 11 Cases, or any other

party in interest who commences a Challenge on behalf of the Debtors’ estates shall, until the

expiration of the period provided herein for asserting Challenges, and thereafter for the duration

of any adversary proceeding or contested matter commenced pursuant to this Paragraph ), be

deemed to be a party other than the Debtors and shall not, for purposes of such adversary

proceeding or contested matter, be bound by the acknowledgments, admissions, confirmations

and stipulations of the Debtors in this Interim Order. The filing of a motion seeking standing to

file a Challenge before the Challenge Deadline, which attaches a proposed Challenge, shall

extend the Challenge Deadline with respect to that party until three business days after the Court

approves the standing motion, or such other time period ordered by the Court in approving the

standing motion.

               (b)    Binding Effect. To the extent any Prepetition Lien and Claim Matters are

not subject to a Challenge timely and properly commenced by the Challenge Deadline, or to the

extent any Challenge does not result in a final and non-appealable judgment or order of this

Court that is inconsistent with the Prepetition Lien and Claim Matters, then, without further

notice, motion or application to, order of, or hearing before, this Court and without the need or

requirement to file any proof of claim, the Prepetition Lien and Claim Matters shall pursuant to

this Interim Order become binding, conclusive and final on any person, entity or party-in-interest

in the Chapter 11 Cases, and their successors and assigns, and in any successor cases for all

purposes and shall not be subject to challenge or objection by any party-in-interest, including,

without limitation, a trustee, responsible individual, examiner with expanded powers or other




                                               26
13235690.9
             Case 19-10729-MFW           Doc 44       Filed 04/04/19   Page 27 of 40



representative of the Debtors’ estates. Notwithstanding anything to the contrary herein, if any

such proceeding is properly and timely commenced, the Prepetition Lien and Claim Matters shall

nonetheless remain binding unless such Challenge is successful pursuant to an order or judgment

that is final and no longer subject to appeal or further review. To the extent any such Challenge

proceeding is timely and properly commenced, subject to and effective upon entry of the Final

Order, the Prepetition Secured Parties shall be entitled to include the related costs and expenses,

including but not limited to reasonable attorneys’ fees, incurred in defending themselves in any

such proceeding, pursuant to the Prepetition Financing Documents, except to the extent such

Challenge results in a determination that the Prepetition Secured Parties liens or encumbrances

are invalid such that they are unsecured as to substantially all the collateral subject to such

Challenge and such collateral represents a material portion of the collateral purported to be

encumbered by the Prepetition Financing Documents.

       17.     Limitation on Use of Proceeds. Notwithstanding anything in this Interim Order to

the contrary, no portion or proceeds of the DIP Facility, the DIP Collateral, the Prepetition

Collateral, the Cash Collateral, or the Carve-Out, and no disbursements set forth in the Approved

Budget shall be used for the payment of professional fees, disbursements, costs or expenses

incurred in connection with: (a) objecting, contesting or raising any defense to the validity,

perfection, priority, or enforceability of, or any amount due under, the DIP Loan Documents or

the Prepetition Financing Documents or any security interests, liens or claims granted under this

Interim Order, the DIP Loan Documents, or the Prepetition Financing Documents to secure such

amounts; (b) asserting any Challenges, claims, actions or causes of action against any of the DIP

Lenders, the Prepetition Secured Parties or any of their respective agents, affiliates, subsidiaries,

directors, officers, representatives, attorneys or advisors; or (c) contesting the Prepetition Lien




                                                 27
13235690.9
             Case 19-10729-MFW           Doc 44       Filed 04/04/19   Page 28 of 40



and Claim Matters; provided that no more than $25,000 in the aggregate of the proceeds of the

DIP Facility, the DIP Collateral, the Prepetition Collateral, the Cash Collateral, and the Carve-

Out may be used by the Committee, if any, to investigate (but not prosecute or Challenge)

Prepetition Lien and Claim Matters.

       18.     Avoidance Action Proceeds. Subject to and effective upon entry of the Final

Order, (i) Avoidance Action Proceeds shall be DIP Collateral and shall be subject to the DIP

Liens and DIP Superpriority Claims, and (ii) subject and subordinate to the DIP Liens and DIP

Superpriority Claims, Avoidance Action Proceeds shall be subject to the Adequate Protection

Liens and Section 507(b) Claims of the Prepetition Secured Parties.

       19.     Adequate Protection. The Prepetition Secured Parties agree, and this Court finds,

that the adequate protection provided in this Interim Order (the “Adequate Protection”),

including, without limitation, in this Paragraph, is reasonable and calculated to protect the

interests of the Prepetition Secured Parties. Notwithstanding any other provision hereof, the

grant of Adequate Protection to the Prepetition Secured Parties pursuant hereto is without

prejudice to the right of the Prepetition Secured Parties to seek adequate protection or to seek

modification of a grant of Adequate Protection provided in this Interim Order so as to provide

different or additional adequate protection, and without prejudice to the right of the Debtors or

any other party in interest to contest any such request.

               (a)     Adequate Protection Liens. As adequate protection, the Prepetition Agent,

in accordance with sections 361, 363(e) and 364(d) of the Bankruptcy Code, is hereby granted,

for the benefit of the Prepetition Secured Parties, valid, binding, enforceable and perfected junior

security interests and replacement liens (the “Adequate Protection Liens”) upon all property of

the Debtors whether arising prepetition or postpetition of any nature whatsoever, wherever




                                                 28
13235690.9
             Case 19-10729-MFW           Doc 44       Filed 04/04/19   Page 29 of 40



located, in each case to secure the Prepetition Secured Obligations against, without duplication,

the aggregate diminution in value, if any, subsequent to the Petition Date, in the value of the

Prepetition Collateral by: (i) the reduction in Prepetition Collateral available to satisfy

Prepetition Secured Obligations as a consequence of the priming of the Prepetition Secured

Obligations by the DIP Obligations; (ii) depreciation, use, sale, loss, decline in market price or

otherwise of the Prepetition Collateral as a consequence of the use, sale or lease of the

Prepetition Collateral by the Debtors or as a result of the imposition of the automatic stay; and

(iii) the sum of the aggregate amount of all Cash Collateral and the aggregate value of all non-

cash Prepetition Collateral which is applied in payment of the DIP Obligations or any other

obligations or expenses of the Debtors other than Prepetition Secured Obligations, but only to the

extent of any decrease in the value of the Prepetition Collateral on account of subsections (i), (ii)

and (iii) above, all to the extent authorized by the Bankruptcy Code. The Adequate Protection

Liens are subject and subordinate to (A) the Carve-Out, (B) the DIP Obligations, the DIP Liens

and the DIP Superpriority Claims, (C) the Permitted Prior Senior Liens.              The Adequate

Protection Liens shall not (x) be subject to any lien or security interest that is avoided and

preserved for the benefit of the Debtors’ estates under section 551 of the Bankruptcy Code,

(y) subject to any inter-company claim, whether secured or unsecured, of the Debtors or any

domestic or foreign subsidiary or affiliate of the Debtors, or (z) hereafter be subordinated to or

made pari passu with any other lien or security interest under sections 361, 363 or 364 of the

Bankruptcy Code or otherwise except as expressly provided in this Interim Order and the DIP

Loan Documents, including, without limitation, with respect to the Carve-Out, Permitted Prior

Senior Liens, DIP Obligations, DIP Liens and DIP Superpriority Claims.




                                                 29
13235690.9
             Case 19-10729-MFW          Doc 44       Filed 04/04/19   Page 30 of 40



               (b)     Section 507(b) Claims. To the extent that the Prepetition Agent shall hold

claims allowable under sections 503(b) and 507(a)(2) of the Bankruptcy Code, notwithstanding

the provision of Adequate Protection hereunder, the Prepetition Agent, for the benefit of the

Prepetition Secured Parties, is hereby each granted an administrative expense claim pursuant to

section 507(b) of the Bankruptcy Code (each, a “Section 507(b) Claim”) with priority over all

administrative expense claims, priority claims and unsecured claims against the Debtors and

their estates, now existing or hereafter arising, of the kind specified in section 507(b) of the

Bankruptcy Code, but in all cases subject and subordinate to the Carve-Out, the Permitted Prior

Senior Liens, DIP Obligations, DIP Liens and DIP Superpriority Claims.

               (c)     Expense Reimbursement.         The Debtors shall pay the reasonable and

documented prepetition and postpetition fees and expenses of the attorneys and advisors (each, a

“Prepetition Lenders’ Advisor”) for the Prepetition Agent and the Prepetition Lenders as

provided under the Prepetition Financing Documents. No Prepetition Lenders’ Advisor shall be

required to file an application seeking compensation for services or reimbursement of expenses

with this Court.     Each Prepetition Lenders’ Advisor seeking compensation for services or

reimbursement of expenses under the Prepetition Financing Documents, this Interim Order or a

Final Order shall transmit a summary invoice to counsel to the Debtors, the U.S. Trustee and the

Committee, if any, which summary invoices shall include a general description of the nature of

the matters worked on, a list of professionals who worked on the matter, their hourly rate (if such

professionals bill at an hourly rate), the number of hours each professional billed and, with

respect to the invoices of law firms, the year of law school graduation for each attorney;

provided, however, that the U.S. Trustee reserves the right to seek copies of invoices containing

the detailed time entries of any professional. Any summary invoice may be reasonably redacted




                                                30
13235690.9
             Case 19-10729-MFW         Doc 44       Filed 04/04/19   Page 31 of 40



by the Prepetition Lenders’ Advisor to protect from disclosure any confidential information or

information otherwise subject to a protective privilege such as attorney-client privilege or

attorney work-product privilege, provided, however, that U.S. Trustee reserves his right to seek

to obtain unredacted copies of such invoices. The Debtors, U.S. Trustee and Committee, if any,

shall have ten (10) Business Days in which to raise an objection to the payment of any fees and

expenses of such attorneys and advisors. Upon the expiration of such ten (10) Business Day

period, the Debtors shall promptly pay any portion of such fees and expenses to which no

objection has been interposed. To the extent any objection has been interposed and cannot be

consensually resolved, the dispute will be scheduled for adjudication at the next regularly-

scheduled omnibus hearing in the Chapter 11 Cases.

              (d)     All Adequate Protection Liens granted by this Interim Order are subject to

being set aside, all Section 507(b) Claims granted by this Interim Order are subject to being

disallowed, and all Adequate Protection payments authorized by this Interim Order, including by

paragraph 19(c) hereof, are subject to disgorgement, if and to the extent that the underlying

Prepetition Lien or claim arising under the Prepetition Financing Documents is successfully

challenged pursuant to paragraph 16 of this Interim Order.

       20.    Milestones. As a condition to the DIP Facility and the use of Cash Collateral, the

Debtors shall comply with the milestones attached hereto as Exhibit C (the “Milestones”);

provided that Milestones 2(b) and (c) shall only be effective upon entry of the Final Order. For

the avoidance of doubt, the failure of the Debtors to comply with any of the Milestones (a) shall

constitute an Event of Default under the DIP Facility and this Interim Order, (b) result in the

automatic termination of the Debtors’ authority to use Cash Collateral under this Interim Order,




                                               31
13235690.9
              Case 19-10729-MFW           Doc 44       Filed 04/04/19    Page 32 of 40



and (c) permit the DIP Agent, subject to Paragraph 22, to exercise the rights and remedies

provided for in this Interim Order and the DIP Facility.

        21.     Indemnification. The Debtors shall indemnify the DIP Agent, the DIP Lenders

and their affiliates, successors and assigns and the officers, directors, employees, agents,

advisors, controlling persons and members of each of the foregoing (each, an “Indemnified

Person”) and hold each of them harmless from and against all costs, expenses (including

reasonable fees, disbursements and other charges of counsel) and liabilities of such Indemnified

Person arising out of or relating to any claim or any litigation or other proceeding (regardless of

whether such Indemnified Person is a party thereto and regardless of whether such matter is

initiated by a third party or by the Debtors or any of their affiliates or shareholders) that relates to

the DIP Facility or this Interim Order, including the financing contemplated hereby, the Chapter

11 Cases, or any transactions in connection therewith; provided that no Indemnified Person will

be indemnified for any cost, expense or liability to the extent determined in a final, non-

appealable judgment of a court of competent jurisdiction to have resulted from such Person’s

gross negligence, willful misconduct or fraud. Other than with respect to the proviso at the end

of the immediately preceding sentence, nothing herein is meant to limit the scope of any

indemnity provided for the benefit of the DIP Lenders in the DIP Loan Documents.

        22.     Remedies. Upon the occurrence of an Event of Default under the DIP Loan

Documents, and in each case without further notice, motion or application to, order of, or hearing

before, this Court (other than such notice required by this Paragraph), subject to the full funding

of the Carve-Out, the DIP Lenders are granted leave to cease making financial accommodations

to the Debtors, accelerate any or all of the DIP Obligations and declare such DIP Obligations to

be immediately due and payable in full, in cash. Further, the DIP Agent may, and at the request




                                                  32
13235690.9
             Case 19-10729-MFW         Doc 44       Filed 04/04/19   Page 33 of 40



of the Required Lenders shall, exercise all rights and remedies under the DIP Loan Documents

and enforce all other rights and remedies under applicable law. In that regard, the automatic stay

provisions of Bankruptcy Code section 362 are modified to the extent necessary to permit the

DIP Agent to exercise all rights and remedies under the DIP Loan Documents upon the

occurrence of an Event of Default and after the giving of three (3) Business Days’ (any such

three (3) Business Day period of time, the “Default Notice Period”) written notice by the DIP

Agent to the Debtors, the Committee, if any, the U.S. Trustee, and their respective counsels of

the occurrence of such Event of Default unless such Event of Default is cured by the Debtors

prior to the expiration of such Default Notice Period; provided, that, during the Default Notice

Period, the Debtors shall be entitled to continue to use Cash Collateral in accordance with the

terms of this Interim Order and in accordance with the Approved Budget. The Debtors may seek

an emergency hearing for the purpose of determining whether an Event of Default has occurred

and is continuing.

       23.     Access to DIP Collateral. Subject to and effective upon entry of the Final Order,

notwithstanding anything contained herein to the contrary and without limiting any other rights

or remedies of the DIP Lenders contained in this Interim Order or the DIP Loan Documents, or

otherwise available at law or in equity, and subject to the terms of the DIP Loan Documents,

upon written notice to the landlord of any leased premises that an Event of Default has occurred

and is continuing under the DIP Loan Documents, the DIP Lenders may, subject to the

applicable notice provisions, if any, in this Interim Order and any separate agreement by and

between such landlord and the DIP Lenders, and subject to applicable non-bankruptcy law, enter

upon any leased premises of the Debtors or any other party for the purpose of exercising any

remedy with respect to DIP Collateral located thereon and shall be entitled to all of the Debtors’




                                               33
13235690.9
             Case 19-10729-MFW          Doc 44       Filed 04/04/19   Page 34 of 40



rights and privileges as lessee under such lease without interference from the landlords

thereunder. Nothing herein shall require the DIP Lenders to assume any lease as a condition to

the rights afforded to the DIP Lenders in this Paragraph.

       24.     Insurance Policies.   Effective as of entry of this Interim Order, the Debtors

consent to, and the DIP Agent shall be, and shall be deemed to be, without any further action or

notice, named as additional insureds and loss payees on each insurance policy maintained by the

Debtors that in any way relates to DIP Collateral, as applicable.

       25.     Successors and Assigns. This Interim Order, the DIP Credit Agreement and the

other DIP Loan Documents shall be binding upon all parties in interest in these Chapter 11

Cases, including any subsequently appointed trustee, responsible individual, examiner with

expanded powers, or other estate representative.

       26.     Survival. The provisions of this Interim Order and any actions taken pursuant

hereto shall survive the entry of any subsequent order (other than entry of any subsequent Final

Order which shall supersede this Interim Order), and the rights, remedies, powers, privileges,

liens and priorities of the DIP Lenders and the Prepetition Secured Parties provided for in this

Interim Order, in any DIP Loan Document and any Prepetition Financing Document shall not be

modified, altered or impaired in any manner without their consent (which consent shall not be

unreasonably withheld) by any order, including any order (i) confirming any plan of

reorganization or liquidation in any of the Chapter 11 Cases (and, to the extent not indefeasibly

paid in full in cash, the DIP Obligations shall not be discharged by the entry of any such order,

each of the Debtors having hereby waived such discharge pursuant to section 1141(d)(4) of the

Bankruptcy Code), (ii) converting any of the Chapter 11 Cases to a Chapter 7 case, (iii)

dismissing any of the Chapter 11 Cases, or (iv) any superseding cases under the Bankruptcy




                                                34
13235690.9
              Case 19-10729-MFW           Doc 44     Filed 04/04/19   Page 35 of 40



Code. The terms and provisions of this Interim Order as well as the DIP Obligations, the DIP

Liens, the DIP Superpriority Claim, the DIP Loan Documents, and the Adequate Protection

Liens shall continue in full force and effect notwithstanding the entry of any such order, and such

rights, claims and liens shall maintain their priority as provided by this Interim Order and the

DIP Loan Documents to the maximum extent permitted by law until all of the DIP Obligations

are indefeasibly paid in full, in cash.

        27.     Good Faith. The DIP Facility, the use of Cash Collateral, and the other provisions

of this Interim Order, the DIP Credit Agreement and the other DIP Loan Documents have been

negotiated in good faith and at arm’s length among the Debtors, the DIP Lenders and the

Prepetition Secured Parties, and the extension of the financial accommodations to the Debtors by

the DIP Lenders and Prepetition Secured Parties pursuant to this Interim Order and the DIP Loan

Documents have been and are deemed to be extended in good faith, as that term is used in

section 364(e) of the Bankruptcy Code. The DIP Lenders and the Prepetition Secured Parties are

entitled to, and are hereby granted, the full protections of section 364(e) of the Bankruptcy Code.

        28.     No Waiver. This Interim Order shall not be construed in any way as a waiver or

relinquishment of any rights that the DIP Lenders and Prepetition Secured Parties may have to

bring or be heard on any matter brought before this Court.            Any consent, modification,

declaration of default, or exercise of remedies or non-exercise of remedies under or in

connection with this Interim Order or the DIP Loan Documents shall require the approval of the

DIP Lenders and shall not be deemed a waiver or relinquishment of any of the rights of the DIP

Lenders. Except as expressly set forth herein, nothing contained in this Interim Order (including

without limitation, the authorization to use any Cash Collateral) shall impair, prejudice or modify

any rights, claims or defenses available in law or equity to the DIP Lenders or the Prepetition




                                                35
13235690.9
             Case 19-10729-MFW          Doc 44       Filed 04/04/19   Page 36 of 40



Secured Parties, including, without limitation, the right (a) to request conversion of any of the

Debtors’ Chapter 11 Cases to Chapter 7, (b) to seek to terminate the exclusive rights of the

Debtors to file, and solicit acceptances of, a plan of reorganization under section 1121 of the

Bankruptcy Code or propose, subject to the provisions of section 1121 of the Bankruptcy Code, a

chapter 11 plan or plans, (c) to object to the fees and expenses of any Retained Professionals and

(d) to seek relief from the automatic stay. All such rights, claims and defenses, and the rights,

objections and defenses of all parties in connection therewith, are hereby reserved.

       29.     Additional Defaults. In addition, and without limitation of the Events of Default

set forth in and defined in the DIP Loan Documents or this Interim Order, it shall constitute an

“Event of Default” under the DIP Loan Documents if an order is entered dismissing or

converting the Chapter 11 Cases under section 1112 of the Bankruptcy Code or appointing a

Chapter 11 trustee or an examiner or other estate representative with expanded powers. Any

order for dismissal or conversion shall be automatically deemed to preserve the rights of the DIP

Lenders and the Prepetition Secured Parties under this Interim Order and shall preserve the

Carve-Out. It shall be an Event of Default for the sale of substantially all of the assets of the

Debtors, unless, upon the closing of such transaction, all liens securing the DIP Obligations and

the Prepetition Secured Obligations (in their respective priority) are transferred to the proceeds

of such sale. If an order dismissing the Chapter 11 Cases under section 305 or 1112 of the

Bankruptcy Code or otherwise is at any time entered, such order shall be deemed to provide that

(a) the DIP Liens and the DIP Superpriority Claims granted to the DIP Lenders hereunder and in

the DIP Loan Documents, as the case may be, and the Carve-Out shall continue in full force and

effect, shall remain binding on all parties in interest and shall maintain their priorities as

provided in this Interim Order until all DIP Obligations and indebtedness owing to the DIP




                                                36
13235690.9
              Case 19-10729-MFW          Doc 44       Filed 04/04/19   Page 37 of 40



Lenders under the DIP Loan Documents shall have been indefeasibly paid in full in cash and the

DIP Lenders’ obligations and commitments under the DIP Loan Documents shall have been

terminated.

       30.     Order Governs. In the event of any conflict between the provisions of this Interim

Order and the DIP Loan Documents, the Motion, or any supporting documents, the provisions of

this Interim Order shall control and govern to the extent of such conflicts.

       31.     Right to Credit Bid. Pursuant to section 363(k) of the Bankruptcy Code, (i) the

DIP Agent shall have the exclusive right to use the DIP Obligations, DIP Liens and DIP

Superpriority Claim to credit bid with respect to any bulk or piecemeal sale of all or any portion

of the DIP Collateral, and (ii) the Prepetition Agent (or its designee or subagent, including any

Prepetition Lender or the DIP Agent) shall have the exclusive right to use the Prepetition

Secured Obligations and the Adequate Protection Liens and Section 507(b) Claims to credit bid

with respect to any bulk or piecemeal sale of all or any portion of the Prepetition Collateral.

       32.     No Marshaling. Subject to and effective upon entry of the Final Order, none of

the DIP Lenders, DIP Collateral, Prepetition Secured Parties or Prepetition Collateral shall be

subject to the doctrine of marshaling or any similar doctrine or law of any jurisdiction requiring

the recovery upon or application to any indebtedness of any collateral or proceeds in any

particular order or action.

       33.     Waiver of Requirement to File Proofs of Claim.

               (a)     The DIP Lenders shall not be required to file proofs of claim in the

Chapter 11 Cases or, subject to and effective upon the entry of the Final Order, any successor

chapter 7 case, in order to maintain their claims for payment of the DIP Obligations under the

applicable DIP Loan Documents. The statements of claim in respect of the DIP Obligations set




                                                 37
13235690.9
                Case 19-10729-MFW        Doc 44       Filed 04/04/19   Page 38 of 40



forth in this Interim Order, together with the evidence accompanying the Motion and presented

at the Interim Hearing are deemed sufficient to and do constitute proofs of claim in respect of

such obligations and such secured status.

                 (b)    The Prepetition Secured Parties shall not be required to file proofs of

claim in the Chapter 11 Cases or, subject to and effective upon the entry of the Final Order, any

successor chapter 7 case, in order to maintain their respective claims for payment of the

Prepetition Obligations under the applicable Prepetition Financing Documents. The statements

of claim in respect of the Prepetition Obligations set forth in this Interim Order, together with the

evidence accompanying the Motion and presented at the Interim Hearing are deemed sufficient

to and do constitute proofs of claim in respect of such obligations and such secured status.

          34.    Orchids Lessor SC. Notwithstanding anything to the contrary herein or in the

Motion, Orchids Lessor SC is not a borrower under or guarantor of the DIP Loan, is not pledging

any of its assets as collateral to secure the DIP Loan, and is not otherwise a party to any of the

DIP Loan Documents. Likewise, the Prepetition Secured Parties are not receiving a replacement

or adequate protection lien against or any other rights with respect to Orchids Lessor SC or its

assets.

          35.    Notwithstanding anything to the contrary in this Interim Order, any interest the

DIP Lenders and the Prepetition Secured Parties may have in any adequate assurance deposit

made by the Debtors pursuant to section 366 of the Bankruptcy Code shall be subordinate to

interests of the Debtors’ utility providers until such time as the adequate assurance deposit is

returned to the Debtors, or as otherwise ordered by the Court.

          36.    Headings. The headings in this Interim Order are for reference purposes only and

will not in any way affect the meaning and interpretation of the terms of this Interim Order.




                                                 38
13235690.9
                Case 19-10729-MFW         Doc 44      Filed 04/04/19    Page 39 of 40



        37.      Immediate Effect of Order. This Interim Order shall take effect immediately

upon execution hereof, and, notwithstanding anything to the contrary contained in Bankruptcy

Rules, including Bankruptcy Rule 4001(a)(3), there shall be no stay of execution of effectiveness

of this Order. All objections to the entry of this Interim Order have been withdrawn or overruled

and the Motion is approved on an interim basis on the terms and conditions set forth herein. The

Debtors shall promptly mail copies of this Interim Order to the Notice Parties and to counsel to

the Committee, if any.

                 38.     Final Hearing. The Final Hearing is scheduled for May 1, 2019, at 10:30

a.m. (prevailing Eastern Time) before this Court. Any objections by creditors or other parties in

interest to any provisions of this Interim Order or the Final Order shall be deemed waived unless

timely filed and served in accordance with this Paragraph. The Debtors shall promptly serve a

notice of entry of this Interim Order and the Final Hearing, together with a copy of this Interim

Order, by first class mail, postage prepaid or overnight mail upon the Notice Parties and any

Committee (if and when it is appointed); all state taxing authorities in the states in which the

Debtors have any tax liabilities; any federal or state regulatory authorities governing the Debtors’

industry; all landlords of the Debtors; and the U.S. Attorney’s Office and Delaware Attorney

General. The notice of the entry of this Interim Order and the Final Hearing shall state that

objections to the entry of the Final Order shall be filed with this Court by no later than 4:00 p.m.

(prevailing Eastern Time) on April 24, 2019 (the “Objection Deadline”), and served on:

(i) counsel for the Debtors, Polsinelli, 222 Delaware Avenue, Suite 1101 Wilmington, DE 19801,

Attn.   Jerry    L.    Switzer,   Jr.   and   Christopher   A.   Ward     (jswitzer@polsinelli.com;

cward@polsinelli.com) ; (ii) counsel for the Prepetition Agent, DIP Lenders and DIP Agent,

Winston & Strawn LLP, 35 Wacker Dr., Chicago, IL 60601, Attn. Dan McGuire




                                                 39
13235690.9
              Case 19-10729-MFW        Doc 44       Filed 04/04/19   Page 40 of 40



(dmcguire@winston.com); Fox Rothschild LLP, Citizens Bank Center, 919 North Market Street,

Suite      300,       Wilmington,     DE        19899-2323,      Attn.      Seth     Niederman

(sniederman@foxrothschild.com); (iii) the Office of the United States Trustee for the District of

Delaware, J. Caleb Boggs Federal Building, 844 King Street, Suite 2207, Wilmington, DE

19801, Attn: Juliet Sarkessian (juliet.m.sarkessian@usdoj.gov); and (iv) counsel to the

Committee, if any.




        Dated: April 4th, 2019
        Wilmington, Delaware                           MARY F. WALRATH
                                               40      UNITED STATES BANKRUPTCY JUDGE
13235690.9
